Citation Nr: 1819508	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right foot disability. 


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a right foot disability and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) with these decisions.

Subsequently, in a May 2014 rating decision, the RO granted service connection for a right ear hearing loss disability.  Also in May 2014, the RO provided a Statement of the Case (SOC) continuing the denial for the remaining NOD issues (entitlement to service connection for right foot and left ear hearing loss disabilities).  As the Veteran perfected the appeal for the issue of entitlement to service connection for a right foot disability only, this is the only issue before the Board.


FINDING OF FACT

The evidence of record favors a finding that the Veteran's right foot disability began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right foot Morton's neuroma are met.  38 U.S.C. §§  1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board notes that a September 2011 private examiner diagnosed the Veteran with symptomatic Morton's neuroma, right 3rd interspace, unimproved right ankle sprain.  At a February 2013 VA examination, the Veteran was examined and diagnosed with right-sided Morton's neuroma.  The February 2013 examiner also noted a 1988 date of diagnosis, but did not provide an opinion.  Accordingly, the requirement for the first element of entitlement to service connection has been met.

In regards to the second element for service connection, the Veteran asserts he has had right foot issues that had its onset during his period of active duty service. 

Upon review of the Veteran's service treatment records (STRs), it is evident that the Veteran sought treatment for his right foot on several occasions.  Indeed, the STRs note that in June 1978, the Veteran was referred to for an orthopedic consultation.  In April 1982, he complained of right heel pain.  In January 1984, the Veteran complained of pain in the first digit of his right foot, and he had an ingrown nail removed.  In June 1985, he was seen for numbness or tingling in his feet.  In December 1985, the Veteran had an orthopedic consultation due to increased pain in his right leg and ankle, and the examiner found a leg length discrepancy.  In an April 1986 notation, an examiner indicated a history of orthotic use, but stated that the Veteran's right orthotic had broken.  The examiner diagnosed the Veteran with forefoot valgus and pronation, which was found to be worse on the right foot.

In a November 2015 private opinion, Dr. P.P. determined that the Veteran's condition (Morton's neuroma) was as likely as not related to his service.  Dr. P.P. indicated that a person with interdigital neuroma typically presents with intermittent, sometimes severe, pain and paresthesia in the foot, most commonly in the third interdigital space (this is known as Morton's neuroma).  He further stated that the diagnosis is often made on clinical exam[ination], and can be further supported by imaging.  Dr. P.P. noted that neuromas can be caused or aggravated by repetitive injury, and patients with foot deformity are at higher risk.  Dr. P.P. stated that, in the Veteran's case, he reported that after a 40km in-service march, his foot symptoms began, and his foot deformity and limb-length discrepancy is documented several times in his STRs.  Dr. P.P. indicated that the April 1986 notation in his STRs that documented forefoot valgus and pronation worse on the right, coupled with the Veteran's report of a June 1986 march carrying a combat-loaded backpack in under 8 hours and his predisposing foot deformities, led the examiner to believe that his condition is as likely as not related to his service. 

In light of the fact that the Veteran has a current diagnosis of right foot Morton's neuroma, he was treated for right foot issues during service on more than one occasion, the Veteran has competently and credibly described ongoing and continuous pain-related symptoms affecting the right foot from his in-service treatment to the time of his February 2013 VA examination, and there is a positive nexus opinion of record that is based on a correct reading of the Veteran's medical history, the Board finds that the evidence favors a finding that his current disability was incurred in, and is related to service.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for right foot Morton's neuroma is granted.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


